Citation Nr: 1605710	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  09-01 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a compensable evaluation for arthritis of the right hip prior to September 22, 2014, and a rating in excess of 20 percent thereafter.

3.  Entitlement to a compensable evaluation for arthritis of the left hip.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to September 22, 2014.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to June 1984 and from October 1987 to March 1994.  He also had additional service in the Missouri Army National Guard.  

These matters come before the Board of Veterans' Appeals (the Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran's claims were previously before the Board in July 2010 and April 2014, when they were remanded for further evidentiary development.  The matter has again been returned to the Board. 

During the pendency of the appeal, in a September 2015 rating decision, the RO granted an evaluation of 20 percent for the Veteran's right hip disability, effective September 22, 2014.  The RO also granted a TDIU, effective September 22, 2014. As the grant of a 20 percent rating for the service-connected right hip disability, effective September 22, 2014, and the grant of a TDIU, effective September 22, 2014, did not constitute full grants of the benefits sought, the increased rating issue and TDIU issue remain on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from October 2010 to August 2015; a VA Form 21-527EZ, Application for Pension, dated in September 2015; and a letter from the Social Security Administration regarding the Veteran's Social Security Income benefit payments. Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issue of entitlement to a pension has been raised by the record in a September 2015 VA Form 21-527EZ, Application for Pension, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As directed by the Board's July 2010 and April 2014 remand instructions, the AOJ obtained treatment records associated with the Veteran's disability claim from the Social Security Administration (SSA).  Review of these records reflected that SSA denied the Veteran's claim for disability benefits in September 2012. However, in his September 2014 VA examination for his spine and hips, the Veteran reported that he had been granted Supplemental Security Income (SSI) for his disability. Additionally, in a submission dated in September 2015, the Veteran indicated that he had been found disabled by the SSA in September 2014. He submitted a letter from the SSA dated in September 2015 regarding his SSI payments. 

There is a difference between Social Security disability benefits and SSI. SSA disability benefits are based on a claimant's age, employment history, and disability. 42 U.S.C.A. § 423; 20 C.F.R. §§ 404.1505, 404.1520. SSI benefits are based on age, disability, and income and resource limits. 42 U.S.C.A. § 1382; 20 C.F.R. § 416.920. The receipt of SSI carries with it the obligation to cooperate with required periodic redeterminations of eligibility, including in the form of medical examinations. See 20 C.F.R. §§ 416.204, 416.989, 416.990. While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims. See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal. See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).

Although the AOJ has already obtained some of the Veteran's SSA records, as it appears that the Veteran has subsequently been granted SSI benefits based on his service-connected disabilities, on remand, the AOJ should obtain the final determination in the Veteran's claim for SSI disability benefits as well as any updated treatment records on which the final decision was based.  

Finally, the Board observes that the most recent VA treatment records from the Leavenworth, Kansas VA Medical Center (VAMC) are dated in August 2015. However, in September 2015, the Veteran requested that the VA use the most updated medical evidence in deciding his appeal, which he indicated was located in the Topeka, Kansas VAMC system.  The record reflects that VA Compensation and Pension Record Interchange (CAPRI) records were updated in the Veteran's Virtual VA claims file in September 2015.  These records note that records of "Outside Med" and "Non-VA" treatment records were scanned into the Veteran's electronic medical record at the Topeka, VAMC, in February 2015.  However, these records do not appear to be associated with the CAPRI document.  On remand, the AOJ should obtain any scanned documents of outside treatment from the Topeka VAMC as well as any updated VA treatment records from the Topeka, Kansas VAMC.  

Accordingly, the case is REMANDED for the following action:

1.   Obtain any outstanding records of VA treatment for 
the Veteran from the Topeka, Kansas VA Medical Center system.  In additional obtain any outside medical and/or non-VA medical records in the possession of the Topeka VAMC.  

2.   Contact the Social Security Administration for the 
	purpose of obtaining all additional medical records 
	relied upon and any final decision made in 
	conjunction with the Veteran's claim for 
	Supplemental Security Income disability benefits.  
	All such available documents should be associated 
	with the claims folder.  Any negative responses must 
	be documented

3.   After the above development has been completed, and
   any other development deemed necessary, 
   readjudicate the Veteran's claims. If any benefit 
   sought remains denied, the Veteran and his 
   representative should be furnished a Supplemental 
   Statement of the Case (SSOC) and afforded a 
   reasonable period of time within which to respond 
   thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


